Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2022

                                      No. 04-21-00555-CV

                                   Richard L. FLEMING III,
                                           Appellant

                                                v.

                             NASA FEDERAL CREDIT UNION,
                                       Appellee

                       From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2020CV0167
                           Honorable Bill Squires, Judge Presiding


                                         ORDER
        After the reporter’s and clerk’s records were filed, Appellant filed his brief on March 7,
2022, but Appellant’s brief does not comply with Rule 38.1 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief has, among others, the following
defects:
       •   the Statement of Facts has no citations to the clerk’s or reporter’s records, contra id.
           R. 38.1(g);
       •   the Statement of Facts contains arguments, contra id.; and
       •   the Argument section does not contain any citations to the clerk’s or reporter’s
           records, contra id. R. 38.1(i).
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
        Therefore, we strike Appellant’s brief and order Appellant to file an amended brief
within ten days of the date of this order. The amended brief must correct all the violations
listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1. If the
amended brief does not comply with this order, we “may strike the brief, prohibit [Appellant]
from filing another, and proceed as if [Appellant] had failed to file a brief.” See id. R. 38.9(a);
see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails to timely
file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court